DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, embodied by Fig. 62, in the reply filed on 11/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 14, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.  
The restriction requirement is deemed proper and is therefore made FINAL. 

Information Disclosure Statement

The reference(s) cited within the IDS document(s) submitted on 8/23/2022 and 9/22/2022 have been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -LASER-BASED FIBER-COUPLED WHITE LIGHT WITH COUPLING TO TRANSPARENT MEMBER FREE OF ELECTRICAL POWER SUPPLY- -.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, lines 19 and 20 recite “to transport the white light emission and one or more leaky portions configured to leak to the white light emission…”  There is no antecedent basis for “white light emission” in the claims.  The claim should be amended to include previous mention of “a white light emission.”  Furthermore, “to leak to the white light emission” should be changed to “to leak [[to]] the white light emission.” 
Claim 10, lines 19 and 20 has the same issues as discussed with respect to claim 1.
Appropriate correction is required.

Priority
The Examiner notes that the 35 USC §103 rejection relies on Schabacker et al. (US PGPub 2020/0241189 A1), which has a US filing date of 1/29/2020, which is intervening between Applicant’s filing date for 17/318,976, which is 5/12/2021 and Applicant’s CIP (Continuation-in-Part) parents 16/252,570; 16/380,217; 16/597,791, which are 1/18/2019, 4/10/2019 and 10/9/2019, respectively.
However, after reviewing the CIP parents, the claims 1-20 do not have support in the CIP parents.  
With respect to claims 1, the CIP parents do not disclose the “transparent member free of electrical power supply having one or more grooves formed thereon, wherein leaky portions of the one or more fibers are disposed in the grooves and the transparent member is configured to provide wave guiding of light emitted from the leaky portions of the one or more fibers, and wherein the transparent member includes one or more surfaces configured to scatter the light to provide illumination.”  Particularly, at least the recited groove is not disclosed in any of the CIP parents. 
Claims 2-9 are dependent on claim 1 and do not have support in the CIP parents for at least the same reasons discussed with respect to claim 1.
Additionally, Claim 19 recites a groove, which is not disclosed in any of the CIP parents, as discussed above with respect to claim 1.
With respect to claim 10, the CIP parents do not disclose the “one or more leaky portions configured to leak to the white light emission to provide an illumination source along the one or more leaky portions; and a transparent member free of electrical power supply, wherein leaky portions of the one or more fibers are disposed adjacent to surfaces of the transparent member and the transparent member is configured to provide wave guiding of light emitted from the leaky portions of the one or more fibers, and wherein the transparent member includes one or more surfaces configured to scatter the light to provide illumination.”
It is noted that CIP parent 16/597,791 recites in Paragraph 13 that the passive luminaries in general in some embodiments are “configured to provide a scattering effect, a waveguiding effect…” Furthermore, Paragraph 448 discusses a window that provides waveguiding and in Paragraph 449, the specification recites in general that delivery systems includes passive optical elements, passive luminaire members, or passive light emitting members (such as scattering fibers).  However, The specification of 16/597,791 does not disclose the claimed combination of elements of claim 10 including “one or more leaky portions configured to leak to the white light emission to provide an illumination source along the one or more leaky portions; and a transparent member free of electrical power supply, wherein leaky portions of the one or more fibers are disposed adjacent to surfaces of the transparent member and the transparent member is configured to provide wave guiding of light emitted from the leaky portions of the one or more fibers, and wherein the transparent member includes one or more surfaces configured to scatter the light to provide illumination.”  That is, while the disclosure recites separately leaky portions (scattering portions) and windows that waveguide, the disclosure does not convey to one having ordinary skill in the art that the inventors had possession of an embodiment where the leaky portions are disposed adjacent to surfaces of the transparent member, the transparent member providing waveguiding and surfaces to scatter the light.
Claims 11-20 are dependent on claim 10 and do not have support in the CIP parents for at least the same reasons discussed with respect to claim 10.
Furthermore, even if CIP parent 16/597,791 or 16/380,217 were to be shown by Applicant to have support for the claimed invention, a translation of priority document of Schabacker et al., DE 10 2019 102 181.2 has been provided, which respectively has a filing date of 1/29/2019, thereby obviating any claimed disclosure to the ‘791 or ‘217 CIP parents.

Further additionally, with respect to claims 10-18 and 20, another rejection not including Schabacker et al. is also included herein.  Therefore, even if it were to be found that Schabacker et al. is not prior art with respect to claims 10-18 and 20 (i.e. claims that do not recite the groove), these claims would still not be patentable over the prior art.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 10, 11, 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Schabacker et al. (US PGPub 2020/0241189 A1 with priority document DE 10 2019 102 181.2 and machine translation of priority document.  Citations herein refer in “A / B” format for the PGPub and machine translation citations, respectively) and Zheng et al. (US PGPub 2014/0063848 A1).
	As to claims 1 and 10, Raring et al. discloses (Fig. 26) a white (Paragraph 254) laser-based fiber-coupled illumination system comprising: a light source module comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 254) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser emission to optically couple to a primary surface of the phosphor member 406; an angle of incidence configured between the laser emission and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the laser emission with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199); and a light emission characterizing the phosphor member 406 with a phosphor emission being generated from at least an interaction of the laser emission with the phosphor member 406 (Paragraphs 199 and 254), the light emission comprising of a mixture of wavelengths characterized by at least the second wavelength from the phosphor emission (Paragraph 199).
		
    PNG
    media_image1.png
    335
    424
    media_image1.png
    Greyscale
Raring et al.

Raring et al. discloses generally using an optical fiber (Paragraph 265), but does not teach the specifics of how the fiber is implemented to couple the white light emission from the phosphor member.  
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 together serve to input light from phosphor 2 to fiber end 8B (Paragraph 23).

    PNG
    media_image2.png
    519
    497
    media_image2.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include collimating and focusing lenses in the light source package in addition to the collimating lens of Raring et al. in order to focus the beam down to the size of an optical fiber, as taught by Rousseau in order to apply the advantages of the light source of Raring et al., such as such as compact, high brightness and high efficiency light source to fiber applications.
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but is silent as to Applicant’s transparent member free of electrical power supply.
Schabacker et al. teaches (Fig. 11 and corresponding parts of Fig. 1) a light source 23 that provides light to light fiber 9 (Paragraph 17 and 35 / Page 5, lines 18-21 and Page 7, lines 7-15) and a transparent member 3 (Paragraph 38 / Page 8 lines 11-24) free of electrical power supply having one or more grooves 40 formed thereon, wherein leaky portions of the one or more fibers 9 are disposed in the grooves 40 and the transparent member 3 is configured to provide wave guiding of light (Paragraph 38 / Page 8 lines 11-24, total internal reflection) emitted from the leaky portions of the one or more fibers 9, and wherein the transparent member includes one or more surfaces (15, either the 15 depicts in Fig. 11 or the alternative surface relief 150 disclosed in Fig. 9 and Paragraph 72 / Page 21, lines 1-10; or inclusions discussed in Paragraph 45 / Page 11 ,lines 7-24)  configured to scatter (Paragraph 45 / Page 11 ,lines 7-24) the light to provide illumination (Paragraphs 42 and 45 / Page 10, lines 23-32, Page 11 ,lines 7-24).  Furthermore, with respect to specifically claim 10, Schabacker et al. teaches that the leaky portions of the one or more fibers 9 are disposed adjacent to surfaces of the transparent member 3 
   
    PNG
    media_image3.png
    344
    479
    media_image3.png
    Greyscale
Schabacker et al.



    PNG
    media_image4.png
    275
    526
    media_image4.png
    Greyscale
Schabacker et al.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the leaky portion to a groove in a transparent member in order to apply the advantages of the light source of Raring et al., such as compact, high brightness and high efficiency light source to the illumination type taught by Schabacker et al. 
	Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau and Schabacker et al. is silent as to the fiber having both a transport portion and a leaky portion.
	Zheng et al. teaches (Figs. 1 and 3) one or more fibers 3 having one or more transport portions 32 configured to transport the light emission from the light source 1 (Paragraph 34) and one or more leaky portions 31 configured to leak the light emission to provide an illumination to light guide plate 2 (Paragraph 34 analogous to transparent member of Schabacker et al.) in order to prevent heat damage and freedom of design of the location of the light sources (Paragraphs 3, 4, 35, 44).

               
    PNG
    media_image5.png
    238
    426
    media_image5.png
    Greyscale
Zheng et al.
                      
    PNG
    media_image6.png
    254
    259
    media_image6.png
    Greyscale
Zheng et al.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a transport portion between the light source and the leaky portion in order to allow for the light source to be placed remotely, thereby preventing heat damage and allowing freedom of design of the location of the light sources, as taught by Zheng et al.
	As to claims 2 and 13, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. teaches that the at least one of the one or more grooves/fibers (Schabacker et al. Fig. 11, #40/9) extends along a first surface 5 of the transparent member 3, and the one or more surfaces configured to scatter the light 15 are on a second surface of the transparent member opposite the first surface (Paragraph 45 /  Page 11, lines 7-24, surfaces on one or both surfaces 5, 7.  In the case of both surfaces, at least one surface will be opposite the groove side surface). 
	As to claim 5, while the embodiment of Fig. 11 of Schabacker et al. does not recite Applicant’s reflective material, Schabacker et al. in alternative embodiments includes a reflective material (Schabacker et al. Fig. 9 #99 or Schabacker Fig.7 #17) adjacent to the one or more fibers 9, wherein the reflective material 99 is arranged to couple the light emitted from the leaky portions of the one or more fibers 9 into the transparent member 3 (Schabacker et al. Paragraphs 67-71 / Page 19, line 14-Page 20, line 31).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflective material in order to couple more light effectively into the transparent member, as taught by Schabacker et al.
	As to claims 6 and 16, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. teaches that the transparent member is a cabinet door, a refrigerator door, a freezer door, a showcase door, a storage door, an entry door, or a window (Schabacker et al. Fig. 4, Paragraphs 9 and 34 / Page 2, lines 26-29 and Page 7, lines 1-6).
	As to claims 7 and 17, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. teaches that the one or more surfaces configured to scatter the light include at least one of a roughened surface , an edge, an engraving, an etched plastic or glass, internal defects, inclusions, boundaries, or other scattering centers (Schabacker et al. Paragraphs 45 and 72 / Page 11, lines 7-24; Page 21, lines 1-10).
	As to claims 8 and 18, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. teaches that the transparent member (Schabacker et al. #3) includes at least one of glass, plexiglas transparent plastic, polycarbonate, polyethylene, transparent ceramic, SiC, or sapphire (Paragraphs 15 and 38 / Page 4, lines 7-9 and Page 8, lines 11-25).
As to claim 11, while the embodiment of Fig. 11 of Schabacker et al. does not recite Applicant’s reflective material, Schabacker et al. in alternative embodiments teaches at least portions of the one or more fibers 9 extend between the transparent member 3 and a reflective material (Schabacker et al. Fig. 9 #99 or Schabacker Fig.7 #17) configured to couple the light emitted from the leaky portions of the one or more fibers into the transparent member. (Schabacker et al. Paragraphs 67-71 / / Page 19, line 14-Page 20, line 31).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflective material in order to couple more light effectively into the transparent member, as taught by Schabacker et al.
	As to claim 19, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al.  teaches (Schabacker et al. Fig. 11) that the one or more fibers 9 are coupled to the transparent member 3 using a groove, an adhesive member, a reflective tape, a frame, a bracket, or a series of brackets (Schabacker et al. #40, 42).

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al.  as applied to claims 1 and 10 above, and further in view of Welker et al. (USPN 7,681,347 B1), or alternatively in further view of Ottermann (US PGPub 2007/0201234 A1).
As to claims 9 and 20, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. is silent as to Applicant’s sign.
Welker et al. teaches (Figs. 1 and 4) teaches a transparent member 10 (Col. 3, line 57) illuminated by light source 62, wherein the transparent member is a sign (Col. 3, line 46) and the one or more surfaces 40 include words, letters, or symbols, and at least a portion of the words, letters, or symbols are configured to scatter the light (Col. 4, line 21, surface roughened) to make an illuminated image (Col. 3, lines 14-16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the illuminated element of Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. to be a sign by using roughened surfaces to be in the desired pattern of the sign, as taught by Welker et al., while also applying the advantages of the light source of Raring et al., such as compact, high brightness and high efficiency light source to the illumination type of signs.  It is noted that the element 40 of Welker et al. is not explicitly recited to be scattering.  Nevertheless, the element 40 is taught to be a roughened surface (Col. 4, line 21).  Since Applicant’s own specification teaches roughened surface as acting to scatter light (see at least claim 17), the roughened surface would predictably be expected to be light scattering.
Alternatively, the roughened surface is not explicitly recited to be scattering.
Ottermann teaches (Fig. 1) a roughened surface to be the scattering structure to scatter out light (Paragraph 69).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the roughened surface specifically scattering since it is taught as suitable for causing the light to exit the transparent member, as taught by Ottermann and the selection from among known suitable structures for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. as applied to claim 10 above, and further in view of Del Pozo Gonzalez et al. (US PGPub 2015/0274066 A1) and Klein et al. (US PGPub 2018/0345631 A1), or alternatively in further view of Sugiyama et al. (USPN 5,982,969 A).
	As to claim 12, Raring et al. in view of Rousseau et al. and Schabacker et al. and Zheng et al. is silent as to Applicant’s adhesive tape.
	Del Pozo Gonzalez teaches (Fig. 9) an tape 942 to cover light pipe 940 to prevent light leakage. (Paragraph 41)
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include tape to prevent light leakage, as taught by Del Polo Gonzalez.  In the modified embodiment, the tape would be placed at the approximate location of Schabacker et al. Fig. 11 #42 in place of or in addition to #42.  
	The tape of Del Polo Gonzalez is not explicitly recited to be adhesive. 
	Klein et al. teaches (Fig. 3B) covering a light fiber 4 with adhesive tape 13 in order to fasten the light fiber 4.  (Paragraph 101)
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use specifically an adhesive tape in order to also fasten the light fiber, as taught by Klein et al.


	As to the tape being reflective, analogously placed elements of Schabacker et al. (Schabacker et al. Fig. 9 #99 or Schabacker Fig.7 #17) are reflective in order to direct light into the transparent member 3 (Schabacker et al. Paragraphs 67-71 / Page 19, line 14-Page 20, line 31).
	Therefore, it would be obvious to make the adhesive tape also reflective in order to direct light into the transparent member.
	Alternatively, Sugiyama et al. teaches (Fig. 7) adhesive tape 14 being (Col. 8, lines 39-46; Col. 10, lines 30-32) that is reflective (Col. 8, lines 39-46) attached to light tube 11, 12.  
	Therefore, since an adhesive tape is known in the art for use with a light fiber, as taught by Sugiyama et al. and satisfies the desired traits of adhesive and reflective, as discussed with respect to Schabacker et al. and Klein et al., one having ordinary skill in the art would find it obvious to use a reflective adhesive tape to satisfy the desired traits of adhesive and reflecting in one element.

Claim(s) 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. (US PGPub 2017/0005077 A1).
As to claim 10, Raring et al. discloses (Fig. 26) a white (Paragraph 254) laser-based fiber-coupled illumination system comprising: a light source module comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 254) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser emission to optically couple to a primary surface of the phosphor member 406; an angle of incidence configured between the laser emission and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the laser emission with the first wavelength to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199); and a light emission characterizing the phosphor member 406 with a phosphor emission being generated from at least an interaction of the laser emission with the phosphor member 406 (Paragraphs 199 and 254), the light emission comprising of a mixture of wavelengths characterized by at least the second wavelength from the phosphor emission (Paragraph 199); 
Raring et al. discloses generally using an optical fiber (Paragraph 265), but does not teach the specifics of how the fiber is implemented to couple the white light emission from the phosphor member.  
Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 together serve to input light from phosphor 2 to fiber end 8B (Paragraph 23).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include collimating and focusing lenses in the light source package in addition to the collimating lens of Raring et al. in order to focus the beam down to the size of an optical fiber, as taught by Rousseau in order to apply the advantages of the light source of Raring et al., such as such as compact, high brightness and high efficiency light source to fiber applications.
Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. is silent as to Applicant’s transparent member free of electrical power supply.
Zheng et al. teaches (Figs. 1 and 3) a light source 1 having one or more fibers 3, the one or more fibers 3 having one or more transport portions 32 configured to transport the light emission (Paragraph 34) and one or more leaky portions 31 configured to leak the light emission to provide an illumination source along the one or more leaky portions 31 (Paragraph 34); and a light guide plate 2 free of electrical power supply, wherein leaky portions 31 of the one or more fibers 3 are disposed adjacent to surfaces of the light guide plate 2 and the light guide plate is configured to provide wave guiding (light guiding) of light emitted from the leaky portions 31 of the one or more fibers 3.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply fiber to in the form of a transport portion and leaky portion that emits light to a light guide plate in order to apply the advantages of the light source of Raring et al., such as compact, high brightness and high efficiency light source to the illumination type taught by Zheng et al. 
Raring et al. in view of Rousseau et al. and Zheng et al. teaches that the light guide plate is light transmitting (Zheng et al. Paragraph 34), but is silent as to the light guide plate being a transparent member.  Furthermore, Raring et al. in view of Rousseau et al. and Zheng et al. is silent as to the transparent member including one or more surfaces configured to scatter the light to provide illumination.
Kim et al. teaches (Fig. 18) a light guide 104 that is transparent (Paragraph 96) and that includes one or more surfaces 114 configured to scatter the light to provide illumination.  (Paragraph 97).
             
    PNG
    media_image7.png
    333
    424
    media_image7.png
    Greyscale
Kim et al.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the light guide since it is taught as a suitable material property of the light guide and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to include one or more surfaces configured to scatter the light to provide light to exit the light guide, as taught by Kim et al. in order to promote light exiting the light guide.
As to claim 17, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. teaches that the one or more surfaces (Kim et al. #114) configured to scatter the light include at least one of a roughened surface, an edge, an engraving, an etched plastic or glass, internal defects, inclusions, boundaries, or other scattering centers (Kim et al. Paragraph 97, protrusions, recesses are roughened surfaces, etched plastic or glass, boundaries and other scattering centers). 
As to claim 19, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. teaches that (Kim et al. Fig. 3) the one or more fibers 3 are coupled to the transparent member 2 using a groove, an adhesive member (Kim et al. Paragraph 34, glue adhering), a reflective tape, a frame, a bracket, or a series of brackets.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Sugiyama et al.
As to claim 11, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. teaches a cladding 33 (Zheng et al. Fig. 3) to prevent light exit (Paragraph 37), but is silent as to at least portions of the one or more fibers extend between the transparent member and a reflective material configured to couple the light emitted from the leaky portions of the one or more fibers into the transparent member.
Sugiyama et al. teaches (Fig. 7) reflector 14 being (Col. 8, lines 39-46; Col. 10, lines 30-32) that is reflective (Col. 8, lines 39-46) attached to light tube 11, 12.  
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include a reflector that is reflective, as taught by Sugiyama et al. in order to direct the light into the desired direction toward the light transparent member.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Sugiyama et al. and Del Pozo Gonzalez et al. and Klein et al.
As to claim 12, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. is silent as to at least portions of the one or more fibers extend between the transparent member and a reflective adhesive tape configured to couple the light emitted from the leaky portions of the one or more fibers into the transparent member.
Del Pozo Gonzalez teaches (Fig. 9) an tape 942 to cover light pipe 940 to prevent light leakage. (Paragraph 41)
Klein et al. teaches (Fig. 3B) covering a light fiber 4 with adhesive tape 13 in order to fasten the light fiber 4.  (Paragraph 101)
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include tape to prevent light leakage while also securing the light fiber, as taught by Del Polo Gonzalez and Klein et al.
	As to the tape being reflective, Sugiyama et al. teaches (Fig. 7) adhesive tape 14 being (Col. 8, lines 39-46; Col. 10, lines 30-32) that is reflective (Col. 8, lines 39-46) attached to light tube 11, 12.  
	Therefore, since an adhesive tape is known in the art for use with a light fiber, as taught by Sugiyama et al. and satisfies the desired traits of adhesive and reflective, as discussed with respect to Del Pozo Gonzalez and Klein et al., one having ordinary skill in the art would find it obvious to use a reflective adhesive tape to satisfy the desired traits of adhesive and reflecting in one element.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Hagen et al. (US PGPub 2018/0188437 A1).
As to claim 13, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. teaches scattering surfaces on the transparent member (Kim et al. Fig. 18, Paragraphs 96 and 97), but is silent as to the fibers extending along an edge of a surface opposite to the scattering surfaces.
Hagen et al. discloses wherein the placement of the cylindrical waveguide is provided as at the edge of light guide 16 (Figs. 5 and 11-13) or as along an edge of a major surface of light guide 6 (Figs. 7 and 8), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cylindrical waveguide along an edge of a major surface instead of as extending along an edge light guide, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to the surface adjacent to the fiber being opposite the scattering surface, as seen in Kim et al. Fig. 18, scattering surfaces 114 are on both major surface of light guide 104 and therefore at least one of the surfaces will be opposite to the fiber.  Furthermore, as seen in Hagen et al., the cylindrical waveguide is at the rear surface 24, whereas scattering surfaces 114 of Kim et al. are on the front surface 112F.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Berard et al. (US PGPub 2018/0086028 A1).
	As to claim 16, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. is silent as to the transparent member being a cabinet door, a refrigerator door, a freezer door, a showcase door, a storage door, an entry door, or a window.
Berard et al. teaches a similar device with glazing 1 being a window (Paragraphs 209 and 213) with light source 4 emitting into glazing to form a waveguiding element (Fig. 1).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the device of Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. to a window in order to apply the advantages of the light source of Raring et al., such as such as compact, high brightness and high efficiency light source to windows.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Logunov (US PGPub 2012/0275178 A1).
As to claim 18, Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. is silent as to Applicant’s particular material.
Logunov teaches (Fig. 1) the transparent member 20 being glass (Paragraph 64).
Therefore, it would be obvious to one having ordinary skill in the at the time of the invention to make the transparent member from glass since it is taught as a suitable material by Logunov and the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. as applied to claim 10 above, and further in view of Welker et al. or alternatively in further view of Ottermann.
As to claim 20, Raring et al. teaches that the light source is effective for use as a compact high brightness and highly efficient white light source (Paragraph 12), but Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. is silent as to Applicant’s sign.
Welker et al. teaches (Figs. 1 and 4) teaches a transparent member 10 (Col. 3, line 57) illuminated by light source 62, wherein the transparent member is a sign (Col. 3, line 46) and the one or more surfaces 40 include words, letters, or symbols, and at least a portion of the words, letters, or symbols are configured to scatter the light (Col. 4, line 21, surface roughened) to make an illuminated image (Col. 3, lines 14-16).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the illuminated element of Raring et al. in view of Rousseau et al. and Zheng et al. and Kim et al. to be a sign by using roughened surfaces to be in the desired pattern of the sign, as taught by Welker et al., while also applying the advantages of the light source of Raring et al., such as compact, high brightness and high efficiency light source to the illumination type of signs.  It is noted that the element 40 of Welker et al. is not explicitly recited to be scattering.  Nevertheless, the element 40 is taught to be a roughened surface (Col. 4, line 21).  Since Applicant’s own specification teaches roughened surface as acting to scatter light (see at least claim 17), the roughened surface would predictably be expected to be light scattering.
Alternatively, the roughened surface is not explicitly recited to be scattering.
Ottermann teaches (Fig. 1) a roughened surface to be the scattering structure to scatter out light (Paragraph 69).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the roughened surface specifically scattering since it is taught as suitable for causing the light to exit the transparent member, as taught by Ottermann and the selection from among known suitable structures for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/             Examiner, Art Unit 2875     

/DIANE I LEE/             Supervisory Patent Examiner, Art Unit 2875